 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-77-JAM

12                                 Plaintiff,             STIPULATION REQUESTING NEW TRIAL DATE
                                                          AND EXCLUDABLE TIME PERIODS UNDER
13                          v.                            SPEEDY TRIAL ACT; [PROPOSED] FINDINGS
                                                          AND ORDER
14   CHRISTOPHER OWEN BALLEZ,
                                                          DATE: August 16, 2021
15                                Defendant.              TIME: 9:00 a.m.
                                                          COURT: Hon. John A. Mendez
16

17          This case is set for a jury trial on August 16, 2021, with a trial confirmation hearing on July 20,

18   2021. As a result of recent developments in this matter, the parties now jointly request by this

19   stipulation that the Court continue trial to February 7, 2022. For the reasons set forth below, the parties

20   also request that the Court exclude time under the Speedy Trial Act between the date of an order

21   granting this request, and February 7, 2022, inclusive, under Local Code T4, as well as under the Court's

22   General Orders regarding time exclusions for public health and safety concerns during the COVID-19

23   pandemic, to the extent they remain applicable.
24          At the time of writing, the Speedy Trial clock has been paused under Local Code E while the

25   United States' motion in limine is pending before the Court. ECF No. 32.
26                                               BACKGROUND
27          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

28   Eastern District of California "until further notice." Under General Order 618, a judge "may exercise

      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
 1 his or her authority to continue matters, excluding time under the Speedy Trial Act with reference to the

 2 court's prior General Order 611 issued on March 17, 2020 ... with additional findings to support the

 3 exclusion in the Judge's discretion." General Order 618, ,r 6 (E.D. Cal. May 13, 2020). In addition, any

 4 judge "may order case-by-case exceptions" to General Order 618's provisions "at the discretion of that

 5 Judge or upon the request of counsel, after consultation with counsel and the Clerk of the Court to the

 6 extent such an order will impact court staff and operations." General Order 618, ,r 7 (E.D. Cal. May 13,

 7 2020). This and previous General Orders were entered to address public health concerns related to

 8 COVID-19.

 9           Although the General Orders address the district-wide health concern, the Supreme Court has

10 emphasized that the Speedy Trial Act's end-of-justice provision "counteract[s] substantive

11   openendedness with procedural strictness," "demand[ing] on-the-record findings" in a particular case.

12 Zedner v. United States, 547 U.S. 489, 509 (2006). "[W]ithout on-the-record findings, there can be no

13   exclusion under"§ 3161(h)(7)(A). Id at 507. Moreover, any such failure cannot be harmless. Id at

14 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

15 judge ordering an ends-of-justice continuance must set forth explicit findings on the record "either orally

16   or in writing").

17           Based on the plain text of the Speedy Trial Act-which Zedner emphasizes as both mandatory

18   and inexcusable-General Orders 611,612,617, and 618 require specific supplementation. Ends-of-

19 justice continuances are excludable only if "the judge granted such continuance on the basis of his
20   findings that the ends of justice served by taking such action outweigh the best interest of the public and

21   the defendant in a speedy trial." 18 U.S.C. § 3161 (h)(7)(A). Moreover, no such period is excludable
22   unless "the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

23   the ends of justice served by the granting of such continuance outweigh the best interests of the public
24   and the defendant in a speedy trial." Id

25           The General Orders exclude delay in the "ends of justice." 18 U .S.C. § 3161 (h)(7) (Local Code

26   T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

27 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

28   circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

       STIPULATION REGARDING EXCLUDABLE TIME
                                                            2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 following Mt. St. Helens' eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

 2 recognized that the eruption created "appreciable difficulty" for the trial to proceed. Id. at 767-69; see

 3 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

 4 following the September 11, 2001 terrorist attacks and the resultant public emergency).

 5          The coronavirus poses a similar, albeit more enduring, "appreciable difficulty" to the prompt

 6 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a "non-

 7 exhaustive" list of seven factors it found to be "relevant" in considering ends-of-justice Speedy Trial Act

 8 continuances "in the context of the COVID-19 pandemic." United States v. Olsen, --- F.3d ---, 2021 WL

 9   1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

10 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

11   speedy trial rights since the case's inception; (4) whether a defendant, if detained, belongs to a

12   population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

13   of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

14 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

15   and (7) whether the district court has the ability to safely conduct a trial. Id.

16          In light of the foregoing, this Court should consider the following case-specific facts in finding

17   excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161 (h)(7)

18   (Local Code T4). A new trial date, up to which the excludable delay would continue, would provide the

19   appropriate limitation for the continuance. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

20   (noting any pretrial continuance must be "specifically limited in time").

21                                                 STIPULATION

22          Plaintiff United States of America, by and through its counsel ofrecord, and defendant,

23   Christopher Ballez, by and through his counsel of record, hereby stipulate as follows:

24           1.     By previous order, this matter was set for trial to begin on February 7, 2022, with the trial

25   confirmation hearing set for July 20, 2021. At the time the Court set the trial date, the defendant

26   invoked his right to a speedy trial and the Court did not exclude time under Local Code T4.

27          2.      By this stipulation, defendant now moves to exclude time between the date of the Court's

28   order granting this motion and February 7, 2022, inclusive, under 18 U.S.C. § 3161(h)(7)(A), B(iv)

      STIPULATION REGARDING EXCLUDABLE TIME                 3
      PERIODS UNDER SPEEDY TRIAL ACT
 1   [Local Code T 4].

 2          3.     The parties agree and stipulate, and request that the Court find the following:

 3                 a)      The government has recently produced a significant amount of discovery in this

 4          matter, including additional investigative reports, dozens of photographs, video footage of police

 5          interviews with witnesses and co-defendants in a parallel state robbery case, audio recordings,

 6          and forensic reports. This is in addition to the discovery the government produced at the time it

 7          charged this case, which included photographs and investigative reports. In addition, there is

 8          related physical evidence in the form of narcotics, a firearm, and robbery tools in law

 9          enforcement custody. All of this discovery has been either produced directly to counsel and/or

10          made available for inspection and copying.

11                 b)      Counsel for defendant desires additional time to review and inspect the discovery,

12          consult with his client, including reviewing the charges and the discovery with his client, and

13          otherwise prepare for trial.

14                 c)      Counsel for defendant believes that failure to grant the above-requested

15          continuance would deny him the reasonable time necessary for effective preparation, taking into

16          account the exercise of due diligence.

17                 d)      The government does not object to the continuance.

18                 e)      In addition to the public health concerns cited by the General Orders and

19          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

20          this case because the locus of many of the events in question is Butte County, and travel even

21          between counties for the purpose of investigation has been restricted by COVID-19. Although

22          conditions are improving, the ability of counsel to meet with his client has been difficult during

23          various state and regional lockdowns as well.

24                 t)      Based on the above-stated findings, the ends of justice served by continuing the

25          case as requested outweigh the interest of the public and the defendant in a trial within the

26          original date prescribed by the Speedy Trial Act.

27                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28          et seq., within which trial must commence, the time period between the date of the Court's order


      STIPULATION REGARDING EXCLUDABLE TIME              4
      PERIODS UNDER SPEEDY TRIAL ACT
 1          granting this request and February 7, 2022, inclusive, is deemed excludable pursuant to 18

 2          U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

 3          the Court at defendant's request on the basis of the Court's finding that the ends of justice served

 4          by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

 5          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6   Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7   must commence.

 8          IT IS SO STIPULATED.

 9
      Dated: May 24, 2021                                     PHILLIP A. TALBERT
10                                                            Acting United States Attorney
11
                                                              Isl JAMES R. CONOLLY
12                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
13

14
      Dated: May 24, 2021                                     Isl JEROME PRICE
15                                                            JEROME PRICE
16                                                            Assistant Federal Defender
                                                              Counsel for Defendant
17                                                            CHRISTOPHER OWEN BALLEZ

18

19

20

21

22
23

24

25

26

27

28


      STIPULATION REGARDING EXCLUDABLE TIME
                                                          5
      PERIODS UNDER SPEEDY TRIAL ACT
